Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims canceled 3, and 7.
Claims allowed 1-2, 4-6, and 8-14.
The following is an examiner’s statement of reasons for allowance:
“Claim-1: wherein said thrust wing is extended with elongated shape from the internal part to the external part of said front face; wherein said thrust wing is extended longitudinally between a front end, 15which is placed at the internal part of said front face and is directed to front with respect to the rotation sense of said disc, and an opposite rear end, which is placed at the external part of said front face; wherein the front end of said thrust wing is placed, on said lateral face, internally spaced from the external edge of said lateral face; 20wherein the rear end of said thrust wing is placed on the external edge of said lateral face; wherein said thrust wing is provided with a rear face, which is directed in opposite sense with respect to said front face and is positioned inside said lateral face, so that the front face of said thrust wing, when said disc rotates in said 25rotation sense, precedes said rear face.” in combination with the rest of the claim language is not taught or suggested by the prior art.
Claim-14: Wherein said central ring is provided with an internal section, which defines a through opening in which the corresponding end edge of the tubular body of said sleeve is inserted, with clearance with respect to said internal section.” in combination with the rest of the claim language is not taught or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MA/Examiner, Art Unit 3651 
                                                                                                                                                                                                       /GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651